Title: To Thomas Jefferson from Thomas Henderson, 10 May 1808
From: Henderson, Thomas
To: Jefferson, Thomas


                  
                     Hond and Respectd. Sir
                     
                     Cincinnati May 10th. 1808
                  
                  With considerable reluctance I undertake the present communication, from the consideration of having before troubled You, and also my Knowing that at this momentous crisis, the occupation of your time is required by the Country in affairs of more importance: With these impressions I have for several weeks forborne writing, but finding that there are among us men who would rob you of the good name you possess; and destroy the confidence which the people have reposed in you; and that these men are useing their efforts to injure a reputation I highly value, I feel my self constrained to advise you of the calumnies by which you are assailed.   It is Sir asserted in this place that you were concerned with A. Burr in his schemes. John Smith was the original propogater of it, and his Federal Friends now continue to do it. Shortly before he returned to Washington a Friend of mine whom if necessary I can name called on business at Mr S__’s. Mr. S. spoke very lightly of the character of Mr. J. and then put a letter into his hands addressed to his Council R. G. Harper. The force and tenor of this letter was an inculpation of the Prest. with him in Burr’s plan. That he had first broke the matter to him and after a long conversation had desired to have his answers to several questions committed to writing. The letter concluded with a declaration of his readiness to make oath to its contents if his council thought it necessary to his defence. Mr S. further observed to this person that he would not have had the confidence which he once had in Mr J. destroyed for a great deal. but sorry he was to say it, that if the truth came out Mr J. would appear as black as his hat,. G. Granger the P.M.G he said had in his hands numerous documents which if he could be prevailed upon to exhibit them, they would completely establish the guilt of Mr Jefferson. Upon my receiving this information, which was under an injunction of secrecy which was the manner in which Mr S. gave it to my Friend and also I learn to fifty others, I revolved the thing in my mind and instantly concluded on the impossibility of its being founded in truth. the whole of Mr J.’s life I thought gave the lie to such an assertion. I considered that he was already on an eminence which commanded the admiration of the world, and that he never would after having so dearly earned during a long and active life that Fame and character which shortly must be transfered to the page of History make a sacrifice of it to infamy. Fearing at this time that the matter is getting pretty generally into circulation and somewhat increased in rancour I felt myself somewhat absolved from my promise & resolved on the communication of it to you. The Friends of Mr Smith now say that had not Mr S. overcautiously destroyed a Letter from the President to him he would now have his conviction in his own hands.
                  My opinion of Mr S. is very determined my mind is so fully satisfied of his Guilt from several circumstances but none more than his nightly visits to Glover’s Chamber during the Fall of 1806 and the draughts of Flat Vessels which I my self saw making by Burr’s German Servant in Smith’s house; that I consider this as a desperate effort to involve innocence in the same vortex with himself.
                  I am Sir with regard and esteem Your most Obedient Humble Servant
                  
                     Thomas Henderson
                     
                  
               